Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is sent in response to Application’s Communication received on 07/10/2018 for application number 16/069071. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawing, Abstract, Oath/Declaration, and Claims.
Claims (16-30), (31-34) and 46 are presented for examination.
Claims 1-15, 35-45 and 47-60 are cancelled.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 04/15/2020, 10/08/2018 and 07/10/2018 are filed prior to current Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 16, 31 and 46 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Katsuyama  et al. US Patent Application Publication US 20160313884 A1 (hereinafter Katsuyama) in view of Morimoto. US Patent Application Publication US 20080231869 A1 (hereinafter Morimoto).
Regarding claim 16, Katsuyama teaches a method comprising: extracting, by a user device, text from an image (Abstract, [0051], [0071] wherein Katsuyama teaches extracting text from images) presenting, by the user device and at a first zoom level, the multiple blocks as respective first user-selectable targets on a user interface of the user device (FIGS. 5A-5B, [0054-0056], [0069-0071] wherein Katsuyama describes enlarging an specific content specified by the user) detecting a user selection of a first block of the multiple blocks (FIGS. 5A-5B, [0054-0056], [0069-0071] wherein Katsuyama provides tools that allow users to specify the content to be enlarged) in response to detecting the user selection of the first block, presenting, by the user device and at a second zoom level greater than the first zoom level, portions of the extracted text in the first block as respective second user-selectable targets on the user interface of the user device; and in response to detecting a user selection of a portion of the extracted text within the first block, initiating, by the user device, an action based on content of the user-selected text (FIGS. 8C-8D, [0069-0071], [0076], [0089] wherein Katsuyama describes the enlargement ratio that is based on the content and action taken by the user, wherein the enlargement is controlled by the number of pixels) 
Katsuyama does not teach partitioning, by the user device, the extracted text into multiple blocks.
However in analogous art of presenting content related to text depicted in an image, Morimoto teaches partitioning, by the user device, the extracted text into multiple blocks (FIGS. 3-4, [0046] wherein Morimoto teaches extracting and dividing an image text into blocks as illustrated in FIGS. 3-4).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Katsuyama with Morimoto by incorporating the method of partitioning, by the user device, the extracted text into multiple blocks of Morimoto into the method of extracting, by a user device, text from an image of Katsuyama in order to provide, as part of the extraction process, display control data that includes an area and a line direction for each column extracted, a reading order of a column specified, and also includes information as to whether each area is a column or a title (Morimoto: [0051]).
Claims 17 and 32 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Katsuyama  et al. US Patent Application Publication US 20160313884 A1 (hereinafter Katsuyama) in view of Morimoto. US Patent Application Publication US 20080231869 A1 (hereinafter Morimoto) and further in view of Aarskong. US Patent Application Publication US 20050108001 A1 (hereinafter Aarskong).
Regarding claim 17, Katsuyama and Morimoto do not teach wherein initiating the action comprises initiating communication to a destination address identified by the user-selected text.
However in analogous art of presenting content related to text depicted in an image, Aarskong teaches wherein initiating the action comprises initiating communication to a destination ([0129], [0174-0175], [0178], [0201] wherein Aarskong teaches extracting text from an image and generating hyper textual links).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Aarskong with Katsuyama and Morimoto by incorporating the method of initiating the action comprises initiating communication to a destination address identified by the user-selected text of Aarskong into the method of extracting, by a user device, text from an image of Katsuyama and Morimoto for the purpose of synthesizing previous user requests into categories that are regularly invoked to operate on information streams (Aarskong: [0056])
Claim 32 is similar in scope to claim 17 therefore the claim is rejected under similar rationale.
Claims 18-24, 29-30 and 33-34 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Katsuyama  et al. US Patent Application Publication US 20160313884 A1 (hereinafter Katsuyama) in view of Morimoto. US Patent Application Publication US 20080231869 A1 (hereinafter Morimoto) and further in view of Aarskong. US Patent Application Publication US 20050108001 A1 (hereinafter Aarskong) and further in view of Frank. US Patent Application Publication US 20080010605 A1 (hereinafter Frank).
Regarding claim 18, Katsuyama and Morimoto do not teach wherein initiating the action comprises: generating, based on the content of the user-selected text, a search query; and sending, by the user device, the search query to a search engine.
However in analogous art of presenting content related to text depicted in an image, Frank teaches wherein initiating the action comprises: generating, based on the content of the user-selected text, a search query; and sending, by the user device, the search query to a search engine ([0248], [0261], [0265], [0271], [0293] wherein Frank generates queries based on the selected a text, wherein the selected text is in a bounding box).

Regarding claim 19, Katsuyama as modified by Morimoto and Frank teaches First Named Inventor Charles Yang Attorney Docket: 16113-8346US1Application No.FiledPage : 4of9extracting, by the user device, context from the image; determining, using the extracted context of the image, that the image belongs to one of a plurality of predefined categories; and adjusting the search query based on the extracted context in response to determining that the image belongs to one of the predefined categories ([0109], [0197] wherein Frank describes generating queries based on conditions that are directed to the content categories).
Regarding claim 20, Katsuyama as modified by Morimoto and Frank teaches receiving, by the user device and from the search engine, search result content selected based on the search query, wherein the search engine ranks the search results based on the one predefined category to which the image belongs ([0144], [0177], [0188-0189] wherein Frank incorporates a relevance score to rank the search result wherein a search engine computes relevance scores for documents or for phrases that responsive to a user’s query).
Regarding claim 21, Katsuyama as modified by Morimoto and Frank teaches extracting, by the user device, context from the image; and determining, using the extracted context of the image, that the image does not belong to one of a plurality of predefined categories; wherein generating the search query comprises generating a general search query based only on the user-selected text ([0144], [0177], [0188-0189] wherein Frank incorporates a relevance score to rank the search result wherein a search engine computes relevance scores for documents or for phrases that responsive to a user’s query).
Regarding claim 22, Katsuyama as modified by Morimoto and Frank teaches generating, based on the content of the user-selected text, two or more candidate search queries; displaying the candidate search queries on the user interface; and responsive to user selection of one of the candidate queries, sending, by the user device, the user-selected candidate query to a search engine (FIGS. 7A-7C, [0109], [0236], [0149], [0265] wherein Frank describes generating queries and providing and displaying different options for creating queries).
Regarding claim 23, Katsuyama as modified by Morimoto and Frank teaches for the first block, generating, by the user device, one or more search queries based on the extracted text of the first block; and sending the one or more search queries from the user device to a search engine ([0187], [0226], [0242] wherein Frank extracts text from a document and sending queries based on the selected text).
Regarding claim 24, Katsuyama as modified by Morimoto and Frank teaches wherein the user device generates and sends the one or more search queries before presenting the multiple blocks as respective first user-selectable targets on the user interface ([0012-0018] wherein Frank describes instances wherein sending queries before presenting blocks).  
Regarding claim 29, Katsuyama as modified by Morimoto and Frank teaches displaying, on the user interface, content received at the user device from the search engine ([0049], [0109], [0184], [0116] wherein Frank teaches receiving content a search engine and displaying it on an interface).
Regarding claim 30, Katsuyama as modified by Morimoto and Frank teaches wherein displaying, on the user interface, content received at the user device from the search engine ([0109], [0285] wherein Frank displays content and its pertaining images)
Claim 33 is similar in scope to claim 18 therefore the claim is rejected under similar rationale.
Claim 34 is similar in scope to claim 19 therefore the claim is rejected under similar rationale.
Claims 25-28 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Katsuyama  et al. US Patent Application Publication US 20160313884 A1 (hereinafter Katsuyama) in view of Morimoto. US Patent Application Publication US 20080231869 A1 (hereinafter Morimoto) and further in view of Aarskong. US Patent Application Publication US 20050108001 A1 (hereinafter Aarskong) and further in view of Frank. US Patent Application Publication US 20080010605 A1 (hereinafter Frank) and further in view of Aarskong. US Patent Application Publication US 20050108001 A1 (hereinafter Aarskong).
Regarding claim 25, Katsuyama, Morimoto and Frank do not teach receiving search result content from the search engine based on the one or more search queries; and storing the received search result content in local memory of the user device.
However in analogous art of presenting content related to text depicted in an image, Aarskong teaches receiving search result content from the search engine based on the one or more search queries; and storing the received search result content in local memory of the user device ([0269], [0276], [0281] wherein Aarskong stores the search result in a memory).
It would have been obvious to a person in the ordinary skill in the art before the effective filing date of the claimed invention to combine Aarskong with Katsuyama, Morimoto and Frank by incorporating the method of receiving search result content from the search engine based on the one or more search queries; and storing the received search result content in local memory of the user device of Aarskong into the method of extracting, by a user device, text from an image of 
Regarding claim 26, Katsuyama as modified by Morimoto, Frank and Aarskong teaches wherein generating the one or more search queries based on the extracted text of the first block comprises: parsing the extracted text of the first block into multiple first sets of text at a first level of text-based granularity; and generating a search query for each first set of text ([0092], [0238-0239], [0305], [0522] wherein Aarskong teaches parsing the extracted text and generating queries).
Regarding claim 27, Katsuyama as modified by Morimoto, Frank and Aarskong teaches in response to detecting the user selection of the first block: parsing the extracted text of the first block into multiple second sets of text at a second level of text-based granularity greater than the first level of text-based granularity; and prior to receiving the user selection of a portion of the extracted text within the first block: generating an additional search query for each second set of text; sending each additional search query from the user device to the search engine; receiving, by the user device and from the search engine, additional search result content based on the additional search queries; and storing the additional search result content in local memory of the user device ([0092], [0238-0239], ([0269], [0276], [0281], [0305], [0522] wherein Aarskong teaches parsing the extracted text and generating queries and storing the search result).
Regarding claim 28, Katsuyama as modified by Morimoto, Frank and Aarskong teaches wherein partitioning the extracted text into the blocks is based at least partially on semantic analysis of the extracted text (Abstract, [0283], [0310] wherein Aarskong partitioning and segment a text based on semantic-pragmatic codes).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on Monday-Friday, 7:30am-5pm. Alt, Friday, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HASSAN MRABI/Examiner, Art Unit 2144